DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         ELIZABETH SIEBERT,
                              Appellant,

                                     v.

FLORIDA DEPARTMENT OF CHILDREN AND FAMILIES, CIRCUIT: 19
               INDIAN RIVER UNIT: 88510,
                        Appellee.

                               No. 4D17-1043

                           [February 1, 2018]

   Appeal from the State of Florida, Department of Children and Families;
L.T. Case Nos. 16F-07385, 16F-07386, and 16F-08222.

   Elizabeth Siebert, Vero Beach, for appellant.

  Laurel Hopper, Assistant Regional General Counsel, Fort Pierce, for
appellee.

PER CURIAM.

   Affirmed.

CIKLIN, LEVINE and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.